HERSEY, Judge.
The state appeals from an order granting a motion to suppress statements. The order appealed provides, in pertinent part, that “the Court is not convinced beyond a reasonable doubt that the statement was freely and voluntarily made It is apparent that the trial court was misled by the language of DeConingh v. State, 8 F.L.W. 153 (Fla.1983) which language was corrected in DeConingh v. State, 433 So.2d 501 (Fla.1983), holding that “[t]o be admissible, the state must show a confession to have been voluntary. The state was required to establish voluntariness by a preponderance of the evidence.” Id. at 503. The trial court having applied a more restrictive standard in respect to the admissibility of the statements than is required by the law, we reverse and remand to permit the trial court to reconsider the issue in light of this opinion and the appropriate standard. See State v. Bastardo, 347 So.2d 463 (Fla.2d DCA 1977).
REVERSED and REMANDED.
LETTS and BERANEK, JJ., concur.